DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
Response to Amendment
This action is in response to the amendment filed on 11/2/2021, wherein: 
Claims 1-12, 14-17, and 19-22 are currently pending;
Claims 1, 8, 19, and 20 have been amended; and
Claims 21 and 22 have been newly added. 
Official Notice
In the Non-Final Office Action mailed on 4/1/2021, Examiner gave Official Notice that:
reduction gearboxes in combination with pivoting mechanisms such as those taught by Parsons et al. are well-known in the helicopter art. 
In Applicant’s Responses filed on 6/30/2021 and 11/2/2021, no challenge was made to the Examiner’s taking of Official Notice. As such, the facts previously officially noticed are now considered Applicant Admitted Prior Art (AAPA). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hub assembly configured to occupy a path of travel that has a substantially spherical shape in claim 8; the reduction gear box of claim 21; and the hub assembly configured to provide thrust in a vertical direction and both yaw-control and pitch control of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 21 objected to because of the following informalities:  
Claim 21, line 2 recites “gear box” instead of “gearbox.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 16 and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites that the hub assembly is configured to occupy a path of travel that has a substantially spherical shape. A spherical shape of travel would require the hub assembly to be capable of traversing 360 degrees in any direction, which is known as being “omnidirectional.” From a review of the originally filed disclosure, the path of travel of the hub assembly is never described as being substantially spherical. A review of the figures shows that the hub assembly is capable of rotating from a horizontal thrust position wherein the hub is aligned with the Z(N) axis to a forward thrust direction along the X(M) axis. This rotation would be approximately 90 degrees. The disclosure does not provide support for rotating the hub 
 Claim 9 draws dependency from claim 8 and incorporates the impermissible new matter of the parent claim. Claim 9 is therefore rejected for the same rationale outlined above with respect to claim 8 for impermissible new matter.  
Re: Claims 16 and 22. The specification, while being enabling for the tail rotor system of claim 1 comprising a first spindle and first swiveling actuator for rotating a hub about a first vertical axis between a first and second horizontal direction axis, does not reasonably provide enablement for the tail rotor system of claim 1 further comprising a second spindle and second swiveling actuator as recited in claim 16, and/or where the system provides thrust in a vertical direction and both yaw-control and pitch-control as recited in claim 22. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The embodiment of claims 16 and 22 is depicted in Figure 3 and described in paragraphs [0033]-[0037] of the specification. This embodiment shows a first spindle (116) passing from an upper side of a duct (222) vertically through the hub (118) and then through the lower side of the duct. The first spindle is coupled to the duct at each end by means of first spindle bearings. Paragraph 

    PNG
    media_image1.png
    710
    1012
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-17, and 19-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite a spindle having a vertical/spindle axis, wherein a swiveling actuator is configured to swivel said spindle around said axis. Each claim then recites that the swiveling actuator is configured to pivot the hub assembly, including the electric motor, about an 
Claims 2-12, 14-17, 21, and 22 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each of the dependent claims is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome said indefiniteness. 
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the second spindle and second sleeve are arranged and cooperate with the elements of claims 1 and 14, from which claim 16 draws dependency. 
Claim 22 draws dependency from claim 16 and incorporate the indefiniteness of the parent claim. Claim 22 is rejected for at least the same rationale outlined above with respect to claim 16 for failure to overcome said indefiniteness. 
Claim 17 recites that the two or more blades rotate around a third axis of rotation. The functional recitation that the blades rotate about a third axis has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set for in 35 USC §112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279. Claims 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a means for providing the blades with the ability to rotate about a third axis of rotation (e.g. a second swiveling actuator, a second spindle, and a second sleeve). Figure 3 illustrates that a second sleeve, a second swiveling actuator, and a second spindle are necessary to provide the rotor hub assembly with an alleged second degree of freedom. With only a single spindle and swiveling actuator, the hub assembly would only be provided with a single degree of freedom.   
Claim 20 recites that “the swiveling of the spindle around a vertical axis such that the hub assembly, including the electric motor, turns from a first direction to a second direction, and
Claim 21 recites that the tail rotor system further comprises a reduction gearbox. As the structural relationship between the reduction gearbox has not been established with respect to any other element of the tail rotor system, the metes and bounds of this limitation are unclear. 
Claim 22 recites that the tail rotor system is configured to provide thrust in a vertical direction and both yaw-control and pitch-control. The functional recitation that the tail rotor provides vertical thrust, yaw-control, and pitch-control has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set for in 35 USC §112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-12, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2017/0349273 to Parsons et al.
Re: Claim 1. As best understood due to indefiniteness, Parsons et al. teach a tail rotor system (See Abstract; 110, anti-torque assembly; Figs. 1 and 3A-3C) of a rotorcraft (100) comprising: 
an electric motor configured to power the tail rotor system (paragraph [0027], 112a-g, fixed blade pitch electrically-driven and/or variable-speed motor);
a swiveling actuator (paragraph [0035] pivoting mechanism controlled by an operator to orient assembly in-plane with the tail boom during a first mode and off-plane in a second mode; can be fly-by-wire controlled by a flight control computer); 
a spindle (114a,b, pivot points; and the spars extending inside the ring from one point to the other point); and
a hub assembly (paragraph [0027] - anti-torque assembly 110 is centered on a hub) configured to position two or more blades, and 
wherein in response to a control signal (operator command and/or computer control as outlined above), the swiveling actuator is configured to actuate swivel rotation of the spindle around a vertical axis (114, pivot axis) such that the hub assembly turns from a first horizontal directional axis to a second horizontal directional axis (in-plane and off-plane with respect to the tail boom as outlined above), and wherein the swiveling actuator is configured to pivot the hub assembly, including the electric motor, about an axis (114). 
Re: Claim 2. Parsons et al. teach the limitations of claim 1 as outlined above. Parsons et al. further teaches that the tail rotor system is disconnected from a powerplant of the rotorcraft (implicit in paragraph [0017], main rotor powered by an engine(s) and the tail rotors conventionally supplied by same engine(s) through drive shafts and gearing are instead 
Re: Claim 3. Parsons et al. teach the tail rotor system of claim 1 as outlined above, wherein the tail rotor system is configured to change a thrust vector by rotor speed control (paragraph [0027], 112a-g, fixed blade pitch electrically-driven and/or variable-speed motor; motors are variable speed such that the magnitude of the thrust vector is changeable by rotor speed control; paragraph [0006] - motors operate with different speeds; paragraph [0030] - motors speed is varied under control of a computer that calculates position of the tail boom assembly during transition to and from the first and second modes of operation, wherein first and second modes have different main rotor speeds).
Re: Claim 4. Parsons et al. teach the tail rotor system of claim 1, wherein the first horizontal directional axis corresponds to a forward-flight positioning (Fig. 2B), and wherein the second horizontal directional axis corresponds to a hover positioning (Fig. 2A).
Re: Claim 5. Parsons et al. teach the tail rotor system of claim 1, wherein the tail rotor system provides first and second thrust vectors on the respective first and second horizontal directional axis (See Figs. 2A, hover thrust vector, and 2B, forward flight thrust vector). 
Re: Claim 6. Parsons et al. teach the tail rotor system of claim 1, wherein the hub-assembly has one of a substantially cylindrical or polyhedral shape (center of hub in Fig. 3A is  substantially cylindrical).
Re: Claim 7. Parsons et al. teach the tail rotor system of claim 6, wherein a first side of the hub assembly (side seen in Figs. 3A-3B) corresponds to a diameter of the hub-assembly, and wherein, upon a one quarter-revolution rotation (Fig. 3C), the first side rotates from facing the first horizontal directional axis to facing the second horizontal directional axis.
Re: Claims 10-12. Parsons et al. teach the system of claim 1, wherein the two or more blades (See Fig. 3A-3C) are configured to rotate around the hub assembly based on a directional axis orientation of the hub assembly (blades rotate around the first and second horizontal axes based upon the rotation of the hub with respect to the tail boom). Wherein when the hub assembly is positioned corresponding to the first horizontal directional axis, the two or more blades rotate around the first horizontal axis of rotation (Figs. 3A-3B). Wherein when the hub assembly is positioned corresponding to the second horizontal directional axis, the two or more blades rotate around the second horizontal axis of rotation (Fig. 3C).
Re: Claim 19. Parsons et al. teach a tail rotor system (See Abstract; 110, anti-torque assembly; Figs. 1 and 3A-3C) of a rotorcraft (100) comprising: 
an electric motor configured to power the tail rotor system (paragraph [0027], 112a-g, fixed blade pitch electrically-driven and/or variable -speed motor);
a swiveling actuator (paragraph [0035] pivoting mechanism controlled by an operator to orient assembly in-plane with the tail boom during a first mode and off-plane in a second mode; can be fly-by-wire controlled by a flight control computer); 
a spindle (114a,b, pivot points; and the spars extending inside the ring from one point to the other point); and
a hub assembly (paragraph [0027] - anti-torque assembly 110 is centered on a hub) including the electric motor and two or more blades, and 
wherein in response to a control signal, the swiveling actuator is configured to actuate swivel rotation of the spindle around a spindle axis (114, pivot axis) at a center of the tail rotor system (in-plane and off-plane with respect to the tail boom as outlined above), and 

Re: Claim 20. Parsons et al. teach a rotorcraft (100) comprising:
a rotorcraft assembly (102, rotary system) including a main power source (implicit in paragraph [0017], main rotor powered by an engine(s) and the tail rotors conventionally supplied by same engine(s) through drive shafts and gearing are instead electrically powered); and 
a tail rotor system (See Abstract; 110, anti-torque assembly; Figs. 1 and 3A-3C) powered by an electric motor, wherein the tail rotor comprises: 
the electric motor (paragraph [0027], 112a-g, fixed blade pitch electrically-driven and/or variable -speed motor); 
a swiveling actuator (paragraph [0035] pivoting mechanism controlled by an operator to orient assembly in-plane with the tail boom during a first mode and off-plane in a second mode; can be fly-by-wire controlled by a flight control computer); 
a spindle (114a,b, pivot points; and the spars extending inside the ring from one point to the other point); and
a hub assembly (paragraph [0027] - anti-torque assembly 110 is centered on a hub) including two or more blades and the electric motor, and 
wherein in response to a control signal, the swiveling actuator is configured to actuate swiveling of the spindle around a vertical axis (114, pivot axis) such that the hub assembly turns from a first direction to a second direction (in-plane and off-plane with respect to the tail boom as outlined above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0349273 to Parsons et al. in view of US 4953811 to Smith. 
Re: Claims 14 and 15. Parsons et al. anticipate the tail rotor system of claim 1 as outlined above. However, it is not expressly disclosed that the tail rotor system comprises a duct configured to circumferentially enclose the two or more blades, the hub assembly, and the spindle, and wherein the duct comprises a first sleeve; or that the duct is affixed and aligned to a vertical fin. 
Smith teaches an electrical motor driven tail rotor system for a helicopter comprising two or more blades and a hub assembly housed within duct and attached to a vertical tail fin (See Abstract, Figs. 3-4. 
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to supply the base device of Parsons et al. with the Fenestron type enclosed duct with attached tail fin arrangement as taught by Smith, to provide the known advantages of Fenestrons such as reduction in tip vortex losses, the potential for substantial noise reduction, and shielding both the tail rotor itself from collision damage and ground personnel from the hazard. In providing a Fenestron to Parsons et al., the duct and fin could attach to and . 
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0349273 to Parsons et al. in view of Applicant Admitted Prior Art (AAPA).
Re: Claim 21. As best understood due to indefiniteness, Parsons et al. teach the tail rotor system of claim 1, however, it is not expressly disclosed that the system comprises a reduction gear box configured to perform a rotation around a second vertical axis. Parsons teaches in paragraph [0035] that the pivoting mechanism can be electric, a bell crank system, a pulley cable system, etc. Examiner previously gave Official Notice, now AAPA, that reduction gearboxes in combination with pivoting mechanisms such as those taught by Parsons et al. are well-known in the helicopter art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to combine a reduction gearbox with the tail gear system of Parsons et al. to increase the torque provided by an operator and/or a computer driving the electric, crank, and/or pulley system. 

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. 
On pages 6-7 of Applicant’s Remarks, it is generally alleged that the outstanding drawing objections and the rejections under 35 USC 112(a) and 112(b) have been overcome. As outlined above, the claim amendments have not overcome all of the objections and rejections and further rejections in view of the amendments are now applicable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647